Case: 18-60797      Document: 00514944555         Page: 1    Date Filed: 05/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-60797                             May 6, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
PEDRO VICTORIA-REYES, also known as Pedro Victoria,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A093 032 071


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Pedro Victoria-Reyes, a native and citizen of Mexico and a lawful
permanent resident of the United States, pleaded guilty to one count of
conspiracy to possess with intent to distribute cocaine and was sentenced on
January 26, 2015. The Department of Homeland Security (DHS) filed a notice
to appear alleging that he was removable under 8 U.S.C. § 1227(a)(2)(A)(iii).
Victoria-Reyes, proceeding pro se, admitted the factual allegations, and the IJ


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60797     Document: 00514944555    Page: 2   Date Filed: 05/06/2019


                                 No. 18-60797

found him removeable by clear and convincing evidence.          In response to
questioning by the IJ, Victoria-Reyes accepted the order of removal and waived
his right to appeal. Victoria-Reyes filed a notice of appeal with the BIA. The
BIA dismissed the appeal because Victoria-Reyes had waived his appellate
rights and had not argued that his decision to waive his appellate rights was
not a knowing and intelligent decision his appeal was not properly before the
BIA.
       On appeal, Victoria-Reyes devotes most of his brief to arguing the merits
of his claim. Victoria-Reyes does not address that his failure to present this
issue to the BIA and properly exhaust his administrative remedies deprives
this court of jurisdiction to address it. See Omari v. Holder, 562 F.3d 314, 317
(5th Cir. 2009). Victoria-Reyes’s petition for review is DISMISSED FOR LACK
OF JURISDICTION.         His motion for release on bond pending appeal is
DENIED AS MOOT.




                                       2